Citation Nr: 0213845	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  01-06 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of 
malaria.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) following a December 1998 decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, among other things, denied the 
veteran's claims of service connection for residuals of 
malaria, hypertension, and a skin disability.

REMAND

A review of the record on appeal shows that the veteran, in a 
VA Form 9 received by the RO in April 1999, requested a 
hearing before a member of the Board at the local VA Office.  
However, while a review of the record on appeal shows the 
veteran was scheduled for and thereafter attended a personal 
hearing before a decision review officer at the RO, the 
record does not show that the veteran thereafter withdrew his 
request for a hearing before a member of the Board.  
Moreover, a review of record does not show that a hearing 
before a member of the Board at the local VA Office was ever 
scheduled or held.  Accordingly, a remand to schedule the 
requested hearing is required.  See 38 C.F.R. § 20.703 
(2001).

To ensure compliance with due process requirements, this case 
is REMANDED for the following actions:

The RO should schedule a hearing for the 
veteran before a member of the Board of 
Veterans' Appeals at the local VA Regional 
Office.
	(CONTINUED ON NEXT PAGE)

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issues.  No action is required by the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


